COURT OF APPEALS OF VIRGINIA
UNPUBLISHED

              Present: Judges Fulton, Ortiz and Raphael
              Argued at Norfolk, Virginia


              YO, F/K/A
               MARIO BALLARD
                                                                            MEMORANDUM OPINION* BY
              v.     Record No. 0035-22-1                                   JUDGE JUNIUS P. FULTON, III
                                                                                 AUGUST 9, 2022
              COMMONWEALTH OF VIRGINIA


                             FROM THE CIRCUIT COURT OF THE CITY OF NEWPORT NEWS
                                             Tyneka L.D. Flythe, Judge

                               Charles E. Haden for appellant.

                               Amanda L. Lavin, Assistant Attorney General (Jason S. Miyares,
                               Attorney General; Maria N. Wittmann, Deputy Attorney General;
                               Susan Barr, Senior Assistant Attorney General, on brief), for
                               appellee.


                     This appeal involves a sexually violent predator annual review, pursuant to Code

              § 37.2-910, for Yo, formerly known as Mario Ballard. In 2007, following a bench trial in the

              Circuit Court of the City of Newport News, Yo was declared a sexually violent predator1 and was

              civilly committed to the custody of the Department of Mental Health, Mental Retardation and

              Substance Abuse Services (the Department).2 Shortly after his commitment to the Department, Yo

              was convicted of malicious wounding for assaulting another resident at the Virginia Center for

              Behavioral Rehabilitation (VCBR). The assault caused the other resident, a deaf man, to suffer


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                       The predicate offense was a 1994 rape conviction. Yo, while under the influence of
              alcohol, raped his best friend’s wife.
                     2
                     The Department is now known as the Virginia Department of Behavioral Health and
              Developmental Services.
several facial bruises and lacerations requiring nine sutures and resulted in Yo’s sentence of ten

years in prison. After completing his prison sentence, Yo returned to VCBR in 2018. Yo’s 2021

annual review hearing concluded on December 2, 2021, with the court’s determination that Yo

“does still remain a sexually violent predator” and “is not suitable for conditional release.”

          Yo appealed, assigning error to the trial court’s finding that he remained a sexually violent

predator3 even though, for the last twenty-four months, he has actively participated in the treatment

programs at VCBR, avoided any physical altercations, refrained from using any drugs or alcohol,

and has not incurred a conviction for a sexually violent offense since 1994. Because the record in

this case supports the trial court’s conclusion that the Commonwealth proved, by clear and

convincing evidence, that Yo remains a sexually violent predator in need of inpatient treatment, we

affirm.

                                            BACKGROUND

          A person is considered a sexually violent predator if “he ha[s] been convicted of a sexually

violent offense and . . . because of a mental abnormality or personality disorder, he finds it difficult

to control his predatory behavior which makes him likely to engage in sexually violent acts.”

Commonwealth v. Squire, 278 Va. 746, 749 (2009) (citing Code §§ 37.2-900 and -908). That

determination must “be based on the totality of the record, including but not limited to expert

testimony.” Demille v. Commonwealth, 283 Va. 316, 318 (2012). During a sexually violent

predator annual (or biennial) review, the Commonwealth has the burden of proving, by clear and

convincing evidence, “that the respondent remains a sexually violent predator.” Code § 37.2-910.

If the Commonwealth satisfies this burden and the court finds that the respondent remains a sexually



          3
         Although Yo was also denied conditional release following his 2021 annual review, he
neither sought conditional release from the trial court nor seeks review of that denial from this
Court. The sole issue on appeal is whether the trial court erred in finding that Yo remains a
sexually violent predator.
                                                -2-
violent predator, the court “shall order that he remain in the custody of the Commissioner for secure

inpatient hospitalization and treatment or that he be conditionally released.” Id. If the respondent is

no longer a sexually violent predator, he shall be released “from secure inpatient treatment.” Id.

        Code § 37.2-910(B) requires that, before a review hearing, a report must be completed and

filed with the court “reevaluating the respondent’s condition and recommending treatment. The

report shall be prepared by a licensed psychiatrist or a licensed clinical psychologist skilled in the

diagnosis and risk assessment of sex offenders and knowledgeable about the treatment of sex

offenders.”

        Dr. Mario J.P. Dennis, a forensic psychologist with VCBR Forensic Services, completed

Yo’s 2021 annual review evaluation, the report for which was entered into evidence. Dr. Dennis

also testified at the review hearing, opining that, as a consequence of Yo’s antisocial personality

disorder, Yo continued to meet the criteria of a sexually violent predator and was not a suitable

candidate for conditional release. Dr. Dennis diagnosed Yo with five different conditions:

(1) Other Specified Paraphilic Disorder, Non-Consent; (2) Antisocial Personality Disorder;

(3) Alcohol Use Disorder, Moderate, in a controlled environment; (4) Cannabis Use Disorder,

Moderate, in a controlled environment; and (5) Stimulant Use Disorder, (Cocaine) Moderate, in a

controlled environment. Of particular concern to Dr. Dennis were the dual diagnoses of paraphilic

disorder and antisocial personality disorder: the “interplay or interaction between those two

disorders and the personality characteristics that are involved” place him at a “higher risk for

reoffense than either of those disorders alone.”

        At Yo’s request and pursuant to Code § 37.2-910(B), a second opinion evaluation of Yo was

performed by Dr. Alan T.M. von Kleiss, a board certified clinical psychologist. Dr. von Kleiss

diagnosed Yo with: (1) Antisocial Personality Disorder, with noted narcissistic elements;

(2) Alcohol Use Disorder: Severe, in a secure environment; (3) Cannabis Use Disorder:

                                                   -3-
Moderate-severe, in a secure environment; and (4) Stimulant Use Disorder (Cocaine): Moderate, in

a secure environment.

        Dr. Dennis acknowledged Yo’s relatively good behavior at VCBR for the twenty-four

months preceding his review, but remarked that, “first of all, most of the residents at VCBR are of

good behavior.” However,

                VCBR is not . . . an institution that relies on the concept of probation
                or parole, where good behavior gets you out the door. It is a
                treatment facility. And so it’s an individual’s response to treatment
                and their progress in treatment that would determine whether . . .
                they are considered eligible or appropriate or suitable for conditional
                release.

Elaborating on Yo’s response to treatment, Dr. Dennis noted that “Yo has taken a relatively

antagonistic approach to treatment, particularly more recently.” Specifically, Yo challenges the

“clinical acumen of the treatment team,” disputes his diagnoses, and disagrees “with the feedback

he’s been given in treatment.” Yo “has struggled to form a collaborative working relationship with

his treatment team,” which Dr. Dennis believes is “based on some of the attitudes that are embedded

in the antisocial personality disorder.”

        Yo’s substance use disorders also pose a concern. Alcohol played a role in both of Yo’s

known prior sexual offenses4 and served as the basis for his probation violation. Although Yo is not

currently using drugs or alcohol, he is in “a controlled environment where the access to drugs and

alcohol are relatively limited.” Moreover, Dr. Dennis’s annual review evaluation reveals a history

of drug-seeking behavior while at VCBR. Psychiatric notes from 2018, 2019, and 2020 show that

Yo has consistently sought to be prescribed benzodiazepines, even though he has consistently been

told he does “not endorse any signs of PTSD except for some nonspecific symptoms of anxiety.”



        4
          In addition to the 1994 rape, in 1984 at the age of fourteen Yo was convicted of sexual
battery, assault and battery, and two counts of criminal mischief for assaulting and fondling two
girls, eleven and thirteen years old. He was intoxicated at the time of those offenses.
                                                 -4-
Yo disputed this assessment. As of 2020, Yo was “still requesting to be on [b]enzodiazepines for

his anxiety and agitation, but he does not accept any other alternative.” Dr. von Kleiss similarly

noted that Yo “continues to seek out mood altering substances and specifically seek[s] out

benzodiazepines with a known profile similar to the effects of alcohol.” In his interview with

Dr. von Kleiss, Yo also demonstrated an overly casual attitude toward alcohol, stating that he

“would like to have a glass of wine or two with [his] meals” upon release. Dr. von Kleiss found

Yo’s “desire to return to consuming alcohol[,] in addition to his targeted attempts to attain

benzodiazepines, suggests substantial risk he will return to alcohol use once released to the

community.” This desire to consume alcohol demonstrates that Yo “has little understanding of the

substantial risk such behavior would pose to himself and the community” and is “deeply disturbing

given his history.”

           In addition to the above concerns, both reports recognized several positive responses Yo has

had to his treatment. Yo has met his objective for identifying internal and external high-risk factors,

he has actively attended and engaged in his treatment groups, and he has made several statements to

other group members demonstrating his willingness and ability to “identify[ ] and replac[e] thinking

errors.”

           Dr. Dennis concluded his evaluation of Yo noting that he “has made progress since his last

annual review report and hearing,” but Yo still demonstrates some concerning thought processes

and behaviors. Yo has minimized his offense and “attribute[ed] some of the responsibility for the

offense to the victim.” Further, “Yo overlooks the role of anger in his offenses and elsewhere in his

life as a risk factor.” Dr. Dennis “strongly recommends [ ]Yo complete the entire seven Relapse

Prevention groups before returning to the community.” At the time of the evaluation and review

hearing, Yo was in Phase II of VCBR’s three-phase program. Although completion of all three

phases is not a requirement for conditional release or shedding the sexually violent predator label,

                                                   -5-
completion of Phase III would ensure Yo receives additional sex offender treatment, including

addressing his “risk factors, treatment-based coping/relapse prevention skills, and his underlying

anger issues, which could be re-energized if he encounters problems in the community.” Phase III

would also provide Yo with additional tools to mediate his significant vulnerability to drugs and

alcohol.

        Like Dr. Dennis, Dr. von Kleiss agreed that although Yo’s behavior has improved

throughout his time at VCBR, he remains a sexually violent predator in need of intensive inpatient

treatment. Yo’s release to the community, Dr. von Kleiss opined, “likely would put the general

population at undue risk and is not recommended at this time.”

                                     STANDARD OF REVIEW

        In considering whether the evidence was sufficient for the trial court’s judgment, “we

review the evidence and all reasonable inferences from the evidence in the light most favorable

to . . . the prevailing party below,” in this case, the Commonwealth, “and will not reverse the

judgment of the trial court unless it is plainly wrong or without evidence to support it.”

Commonwealth v. Squire, 278 Va. 746, 749 (2009) (citing Higginbotham v. Commonwealth, 216

Va. 349, 352 (1975)).

                                             ANALYSIS

        Code § 37.2-900 provides three criteria which must be satisfied to conclude that an offender

is a sexually violent predator. First, he must have “been convicted of a sexually violent offense.”

Code § 37.2-900. Second, he must possess “a mental abnormality or personality disorder.” Id.

Third, because of this “mental abnormality or personality disorder,” the offender “finds it difficult to

control his predatory behavior, which makes him likely to engage in sexually violent acts.” Id. Yo

was convicted of rape, a sexually violent offense. He does not dispute that the first criterion is

satisfied. Yo does dispute the diagnoses of his mental abnormalities or personality disorders, as

                                                  -6-
well as the conclusion that they cause him difficulty controlling his predatory behavior, making him

likely to engage in sexually violent acts.

        The evidence in the record overwhelmingly supports the trial court’s conclusion that Yo

suffers one or more diagnosable mental abnormalities or personality disorders. Remarkably, both

Dr. Dennis and Dr. von Kleiss diagnosed Yo with antisocial personality disorder based on the

criteria listed in the American Psychiatric Association’s Diagnostic and Statistical Manual of

Mental Disorders (DSM-5). Dr. Dennis concluded that Yo satisfied six of the seven criteria for

antisocial personality disorder, and Dr. von Kleiss opined that Yo satisfied all seven of the criteria.

Both doctors supported the diagnoses with specific evidence of Yo’s behavior. They agreed Yo

satisfied the following criteria: (1) “Failure to conform to social norms with respect to lawful

behaviors as indicated by repeatedly performing acts that are grounds for arrest,” which was

evidenced by Yo’s lengthy and serious criminal record; (2) “Impulsivity or failure to plan ahead,”

which was supported by the nature of Yo’s crimes; (3) “Irritability and aggressiveness, as indicated

by repeated physical fights or assaults,” which was evidenced by Yo’s multiple convictions for

assaultive behavior; (4) “Reckless disregard for safety of self or others,” which was evidenced by

Yo’s multiple prior violent and sexual charges; (5) “Consistent irresponsibility, as indicated by

repeated failure to sustain consistent work behavior or honor financial obligations,” which was

evidenced by Yo’s “unstable employment history” and “failure to pay court costs;” (6) Lack of

remorse, as indicated by being indifferent to or rationalizing having hurt, mistreated, or stolen from

another, which was evidenced by Yo’s lack of remorse for the victims of his crimes, as well as his

blaming others for his crimes. Additionally, Dr. von Kleiss found that Yo met the additional

criterion of “Deceitfulness, as indicated by repeated lying, use of aliases, or conning others for

personal profit or pleasure,” which was evidenced by his “lying about the crimes he has committed”




                                                  -7-
and “lying in prison regarding rule violations.” It is clear that the diagnosis of antisocial personality

disorder, and the trial court’s acceptance of that diagnosis, is supported by the record.5

        The record likewise supports Yo’s diagnosis of the various substance abuse disorders. Yo

was under the influence of intoxicants during the commission of the underlying rape, as well as

during other pivotal moments in his history, including a sexual assault he committed as a juvenile.

Alcohol use was also the basis for the probation violation that caused Yo’s suspended sentence to be

revoked. Based on Yo’s drug-seeking behavior at VCBR and his comments to Dr. von Kleiss about

intended alcohol consumption upon his release, the record supports the conclusion that these

disorders remain in effect.

        Finally, the record supports the trial court’s finding that, “because of [these] mental

abnormalit[ies] or personality disorder[s], [Yo] finds it difficult to control his predatory behavior,

which makes him likely to engage in sexually violent acts.” Code § 37.2-900. In considering Yo’s

antisocial personality disorder, Dr. Dennis opined that it impacts Yo’s “emotional and/or volitional

capacity, and by causing him difficulty controlling his predatory behavior, predisposes him to

engage in sexually violent acts.” Further, both doctors opined that Yo’s substance use disorders

negatively interact with his personality disorders “in such a way as to increase the likelihood of a

sexually violent offense or other antisocial behavior.” As such, Yo’s apparent lack of understanding

about the seriousness of his substance use disorders, the risk substances pose upon his release, and

the role substance use has played in his past behavior are both concerning and supportive of the trial

court’s conclusion that Yo’s “mental abnormalit[ies] or personality disorder[s]” make it “difficult




        5
         Dr. Dennis also diagnosed Yo with Other Specified Paraphilic Disorder, Non-Consent.
Dr. von Kleiss did not make such a diagnosis. Nevertheless, the record contains evidence in
support of a conclusion that Yo was properly diagnosed with this mental abnormality or
personality disorder as well.
                                              -8-
[for Yo] to control his predatory behavior, which makes him likely to engage in sexually violent

acts.”6

          Although Yo’s behavior has certainly improved during his stay at VCBR, the record amply

demonstrates that there are additional concerns that remain unaddressed, including the role of anger

in his offensive behavior; his “thinking errors,” including victim blaming, which stand in the way of

his acceptance of full responsibility for his actions; and the role of drugs and alcohol in his life.

Phase III of the VCBR treatment program is designed to help offenders address some of these

issues, and the record supports the conclusion that progress through the remainder of the VCBR

program may mitigate the risk Yo poses to the general public upon his eventual release. As Dr.

von Kleiss opined, “Yo’s ongoing patterns of behavior bear striking similarities with his known

sexually violent offense behaviors and indicate that there is no substantial change in foundation

components of his offense patterns.”

                                            CONCLUSION

          The record supports the trial court’s findings that Yo is a person who (1) “has been

convicted of a sexually violent offense”; (2) has been diagnosed with a “mental abnormality or

personality disorder”; and (3) “because of [that] mental abnormality or personality disorder, finds it

difficult to control his predatory behavior, which makes him likely to engage in sexually violent

acts.” Therefore, the trial court did not err in concluding that Yo remains a sexually violent

predator.

                                                                                                 Affirmed.




          Moreover, after the trial court issued its ruling and began complimenting Yo’s trial
          6

counsel, Yo embarked on a racist, misogynistic, and expletive-laden rant against the trial court.
The trial court remarked that “this is further indication that the court has made the right
decision.” We agree with the trial court that Yo’s behavior toward the trial court additionally
evinces Yo’s inability to control his anger and potential for violence.
                                                  -9-